                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:18-CV-481-D


PAMELA MELVIN,                             )
                                           )
                            Plaintiff,     )
                                           )
                  v.                       )                    ORDER
                                           )
UNITED STATES DEPARTMENT                   )
OF VETERANS AFFAIRS, et al.,               )
                                           )
                          Defendants.      )


       On October 9, 2018, plaintiff filed a complaint in this court [D.E. 1]. On October 9, 2018,

th clerk issued plaintiff's civil summonses [D.E. 4]. On October 16, 2018, the case was reassigned

to the undersigned [D.E. 6]. On February 1, 2019, plaintiff :tiled a motion to extend time to effect

service [D.E. 8]. On February 6, 2019, the court ordered the clerk to reissue summonses, extended

time for plaintiff to effect service of process until March 8, 2019, and stated that no :further

extensions would be granted [D.E. 9]. On March 8, 2019, plaintiff :tiled a notice and moved for

dismissal without prejudice if the court dismisses the action. See [D.E. 11].
                                                                      r
       Plaintiff has failed to ( serve the summons and complaint on defendants. Pursuant to Rule

4(m) of the Federal Rules of Civil Procedure, the court DISMISSES plaintiff's case without

prejudice. See Fed. R. Civ. P. 4(m).

       SO ORDERED. This _I_ day of May 2019.
